Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 19, 27, 29 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 5, it is unclear how “the key member includes one or more projections extending outwardly from the connection member, as connection member includes the key member, thus is applicant claiming that the projections extend outwardly from itself? The limitation of “the inner periphery”, as set forth in claim 27, is unclear as a periphery is an outer boundary. The following phrases “the inner periphery”, as set forth in claim 27, “the rail portions”, as set forth in claim 5, lack antecedent basis. Is the “an inner surface” of the bucket, as set forth in claim 29,  a different surface the inner 
The preamble of claim 32 stated that only the connection assembly is being sought for patent protection, while the limitation “a railing installed on a surface of the bucket” appears to be claiming a combination with the bucket, thus it is unclear what is the boundary of protection being sought.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



        Claim(s) 1-21 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brooks (2005/0247653).
       Brooks shows;
1.    A connection assembly  for use in an elevated work platform comprising a bucket, the connection assembly comprising: a connection member (19, in Fig.6), 
2.    A connection assembly according to claim 1 wherein the one or more attachment portions comprise rail portions (3), the rail portions being adapted to receive and retain at least a portion of the connection portion (25) therein.
3.    A connection assembly according to claim 2 wherein the rail portions include one or more slots, channels (11) or grooves adapted to receive and retain at least a portion of the connection portion therein.
5.    A connection assembly according to claim 1 wherein the key member includes one or more projections extending outwardly from the connection member, the one or more projections (at 25) adapted to be at least partially received within the rail portions (the elected option by original presentation).
6.    A connection assembly according to claim 2 wherein, once connected to the rail portion, the connection member is capable of movement relative to the rail portion.

8.    A connection assembly according to claim 2 wherein the one or more rail portions extend at least partially about the periphery of the elevated work platform.
9.    A connection assembly according to claim 2 wherein at least one of the one or more rail portions is located on an inner surface of the elevated work platform.
10.    A connection assembly according to claim 2 wherein at least one of the one or more rail portions is located on an outer surface of the elevated work platform.
11.    A connection assembly according to claim 1 wherein the one or more attachment portions are provided with one or more key members adapted to be received in a receiving portion located on the connection portion.
12.    A connection assembly according to claim 1 wherein the retention portion (173) and the retention member (21) are adapted for removable connection to one another via one or more receiving portions (191).
13.    A connection assembly according to claim 12 wherein the one or more receiving portions (191) are located on the connection member (19).
14.    A connection assembly according to claim 12 wherein the receiving portions comprise one or more slots or channels (at 191) in which at least a portion of the retention member (21) is received.

16.    A connection assembly according to claim 15 wherein the receptacle comprises a bucket, basket, holster, container or storage pouch.
17.    A connection assembly according to claim 1 wherein the objection retention portion is divided into a plurality of regions in to which objects may be placed.
18.    A connection assembly according to claim 1 wherein the object retention portion includes one or more drainage apertures provided in a lower portion thereof.
19.    A connection assembly according to claim 1 wherein a base portion of the retention member may be adapted for removable connection thereto.
20.    A connection assembly according to claim 1 wherein the retention member (21) may be provided with one or more light sources adapted to illuminate the interior of the object retention portion.
21.    A connection assembly according to claim 1 wherein the object retention portion includes a trigger guard adapted to prevent the unwanted or accidental actuation of a power tool located in the object retention portion.
.
        Claim(s) 1, 22 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (2011/0114580).
       Chen shows;
1.    A connection assembly  for use in an elevated work platform comprising a bucket, the connection assembly comprising: a connection member (15, 16), the connection member including a connection portion in the form of a key (15, 16) adapted for connection to one or more attachment portions (83) located on a surface of the elevated work platform, and a retention portion (11), the retention portion being adapted for removable connection to a retention member (30), the retention member further comprising an object retention portion (33) adapted to retain one or more objects.
22.    A connection assembly according to claim 1 wherein the connection assembly further comprises one or more spacer members (20) adapted to reduce or eliminate lateral or pivoting movement of the retention portion relative to the support.
.
      Claim(s) 1-21 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (2019/0069671).
       Williams shows;
1.    A connection assembly for use in an elevated work platform comprising a bucket, the connection assembly comprising: a connection member (12), the connection member including a connection portion in the form of a key (21) adapted for connection to one or more attachment portions (18) located on a surface, and a retention portion (15), the retention portion being adapted for removable connection to a retention member (14 and/or see para. 0020, which includes bins, shelves, receptacles containers), the retention member further comprising an object retention portion adapted to retain one or more objects.
2.    A connection assembly according to claim 1 wherein the one or more attachment portions comprise rail portions (18), the rail portions being adapted to receive and retain at least a portion of the connection portion (21) therein.

5.    A connection assembly according to claim 1 wherein the key member includes one or more projections extending outwardly from the connection member, the one or more projections adapted to be at least partially received within the rail portions (the elected option by original presentation).
6.    A connection assembly according to claim 2 wherein, once connected to the rail portion, the connection member is capable of movement relative to the rail portion.
7.    A connection assembly according to claim 2 wherein at least one of the one or more rail portions is located in a handrail of the elevated work platform.
8.    A connection assembly according to claim 2 wherein the one or more rail portions extend at least partially about the periphery of the elevated work platform.
9.    A connection assembly according to claim 2 wherein at least one of the one or more rail portions is located on an inner surface of the elevated work platform.
10.    A connection assembly according to claim 2 wherein at least one of the one or more rail portions is located on an outer surface of the elevated work platform.

12.    A connection assembly according to claim 1 wherein the retention portion (15) and the retention member (see above) are adapted for removable connection to one another via one or more receiving portions (16).
13.    A connection assembly according to claim 12 wherein the one or more receiving portions (16, or channel of 15) are located on the connection member (12).
14.    A connection assembly according to claim 12 wherein the receiving portions (channel of 15) comprise one or more slots or channels in which at least a portion (26) of the retention member (14) is received.
15.    A connection assembly according to claim 1 wherein the object retention portion comprises a receptacle into which one or more objects are placed.
16.    A connection assembly according to claim 15 wherein the receptacle comprises a bucket, basket, holster, container or storage pouch.
17.    A connection assembly according to claim 1 wherein the objection retention portion is divided into a plurality of regions in to which objects may be placed.

19.    A connection assembly according to claim 1 wherein a base portion of the retention member may be adapted for removable connection to the object retention portion.
20.    A connection assembly according to claim 1 wherein the retention member may be provided with one or more light sources adapted to illuminate the interior of the object retention portion.
21.    A connection assembly according to claim 1 wherein the object retention portion includes a trigger guard adapted to prevent the unwanted or accidental actuation of a power tool located in the object retention portion.
24.    A connection assembly according to claim 1 wherein the connection assembly is connected to the one or more attachment portions via one or more intermediate support members (43).
         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks (2005/0247653), as applied to claim 1. Brooks stated that his connection assembly (19) maybe made of suitable plastic material (note para. 0029).
The examiner notes that fiber reinforce polymer are known suitable plastic material to enable a structurally reinforced member, and such a selection of material would be an obvious matter of design choice to enhance the structural integrity of his connection assembly and would have been obvious to one of ordinary skill in the art. 
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (2019/0069671), as applied to claim 1. 
The examiner notes that fiber reinforce polymer are known material to enable a structurally reinforced lightweight member, and such a selection of material would be an obvious matter of design choice to provide a strong but lightweight structure for his connection assembly and would have been obvious to one of ordinary skill in the art. 
2144.07   Art Recognized Suitability for an Intended Purpose [R-9]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In re Leshin, * > 277 < F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Claims 1 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purnell (7,275,641) in view of Williams (2019/0069671), as applied to claim 1 above.
Purnell shows;
27.    An elevated work platform comprising a bucket (10) including one or more attachment portions defining at least a portion of the inner or outer periphery of the bucket.
      Purnell does not show the one or more attachment portions adapted to at least partially receive the connection portion of claim 1 therein.
      Purnell stated in paragraph (14);
      It will be understood that the organizer 20 can be supported in the bucket 10 in other ways such as by bolts or clamps.
       Williams shows one or more attachment portions (18) adapted to at least partially receive connection portion (21) therein for supporting a tool organizer (see claim 1 above).
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added one or more attachment portions adapted to at least partially receive connection portion therein for 
28.    An elevated work platform according to claim 27 wherein at least one of the one or more attachment portions comprises a hand rail of the bucket.
29.    An elevated work platform according to claim 27 wherein at least one of the one or more attachment portions is located on an inner surface of the bucket.
     Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purnell (7,275,641) in view of Williams (2019/0069671), as applied to claim 27 above, and further in view of  JP 62168099 (herein after referred to as JP’ 099).
    JP’ 099 teaches the attachment of a retention member (6) positioned on an outer side of a bucket (5). 
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have locate the one or more attachment portions on an outer surface of the bucket to of Purnell, to allow the location of his organizer/ retention member on the outside of his bucket. 
30.    An elevated work platform according to claim 27 wherein at least one of the one or more attachment portions is located on an outer surface of the bucket.
        Claim 32, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (2019/0069671) in view of Purnell (7,275,641).
Williams shows;
32.   A connection assembly comprising:
   a railing (18) installed on a surface, said railing having an internal opening (19) that extends horizontally;
    a connection member (12; 14) in the form of a member having one or more stepped portions (14) and a shape that is complementary to the receiving portion of a tool holder (see para.( 0020), which includes bins, shelves, receptacles containers) to retain the connection member in the receiving portion of the tool holder by gravity, with the connection member being removable from the receiving portion; and
    a key member (21) extending outwardly from an outer surface of the connection member for coupling the connection member to the internal opening of the railing, with the key member being movable within the railing,
     wherein the key member is integral with the connection member or connected to the connection member with a fastener.
      Williams does not show his railing installed on a on a surface of an elevated work platform bucket.
        Purnell stated in paragraph (14);
      It will be understood that the organizer 20 can be supported in the bucket 10 in other ways such as by bolts or clamps.

32.   A connection assembly for use in an elevated work platform comprising a bucket for coupling a tool holder to the bucket, with the tool holder having a receiving portion located on a surface of the tool holder, the connection assembly comprising:
   a railing installed on a surface of the bucket, said railing having an internal opening that extends horizontally;
    a connection member in the form of a member having one or more stepped portions and a shape that is complementary to the receiving portion of the tool holder to retain the connection member in the receiving portion of the tool holder by gravity, with the connection member being removable from the receiving portion; and
    a key member extending outwardly from an outer surface of the connection member for coupling the connection member to the internal opening of the railing, with the key member being movable within the railing,
     wherein the key member is integral with the connection member or connected to the connection member with a fastener.
4/5/21 have been fully considered but they are not persuasive. Regarding applicant’s argument that Brooks used screws to aid in the attachment to the attachment portion. The examiner notes that the claims do not preclude the use of the screws to attach the holder to the rail.
Applicant’s arguments with respect to claim(s) 1-3, 5-25, 27-30 and 32 have been considered but are moot because the new ground of rejection does not rely on any reference, other than Brooks, applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828.  The examiner can normally be reached on Mon-Fri 8.00-5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALVIN C CHIN-SHUE/          Primary Examiner, Art Unit 3634